ITEMID: 001-72152
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KELALİ AND OTHERS  v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Not necessary to examine under Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses partial award - Convention proceedings
TEXT: 4. The applicants live in Mersin.
5. On 27 March 1996 the General Directorate of National Roads and Highways expropriated two plots of land belonging to the applicants in Mersin in order to build a motorway. A committee of experts assessed the value of the plots of land and the relevant amount was paid to the applicants when the expropriation took place.
6. Following the applicants’ request for increased compensation, on 14 October 1997 the Mersin Civil Court of First-instance awarded them additional compensation of 1,503,941,200 Turkish liras (TRL), plus interest at the statutory rate, applicable at the date of the court’s decision, running from 25 May 1994, the date of the seizure of the plots by the General Directorate of National Roads and Highways.
7. On 16 February 1999 the Court of Cassation upheld the judgment of the Mersin Civil Court of First-instance.
8. On 16 May 2000 the General Directorate of National Roads and Highways paid the applicants TRL 4,442,320,000 (approximately 7,694 euros (EUR), interest included.
9. The relevant domestic law and practice are set out in the Akkuş v. Turkey (judgment of 9 July 1997, Reports of Judgments and Decisions 1997-IV).
